Citation Nr: 0828691	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-38 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
claimed as refractive error and exotropia.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in part denied 
claims for a vision disorder and bilateral hearing loss.

In December 2006, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.  This case was 
remanded by the Board in April 2007 for additional 
development.  


FINDINGS OF FACT

1.  The evidence of record does not demonstrate a present eye 
disability, for VA compensation purposes, which is 
attributable to an event, injury, or disease which manifested 
during active service.

2.  Bilateral hearing loss is not shown to have manifested 
during active duty service or within one year of separation; 
and a current hearing loss disability has not been 
etiologically related to service by competent medical 
evidence. 




CONCLUSIONS OF LAW

1.  An eye disability, for VA compensation purposes, was not 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service; nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection in correspondence 
sent to the veteran in November 2004, March 2006, and May 
2007.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  In particular, 
the March 2006 and May 2007 letters provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  By way of the April 2007 
remand, the Board sought to fully assist the veteran in 
developing his claims.  Pursuant to the remand requests, the 
RO made attempts to obtain any identified VA and private 
records of pertinent treatment.  One reason for the prior 
remand was to allow the RO to attempt to help the veteran 
obtain records that may possibly exist from the time of his 
employment with Inman Textile Mills.  The RO sent the veteran 
a letter asking for specific information regarding such 
records and along with a request for appropriate releases, 
the veteran did not reply to that letter or otherwise provide 
any additional information or release forms.  The information 
and evidence associated with the claims file consist of the 
veteran's service medical records, VA and private medical 
treatment records, and reports from VA examinations.  The 
veteran has not identified any other outstanding records for 
VA to obtain that were relevant to the claim and the Board is 
likewise unaware of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Factual Background & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation 
may be rebutted only by clear and unmistakable evidence.  38 
C.F.R. § 3.306(b).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability.  38 C.F.R. § 3.306 (b).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including organic diseases of the nervous system, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

VA regulations provide that congenital or developmental 
defects, such as refractive error of the eye, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  VA audiometric examinations for 
rating purposes are to be conducted without the use of 
hearing aids.  38 C.F.R. 
§ 4.85(a).  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).


Eye disorder

The veteran claims that he had eye problems prior to service 
that were aggravated as a result of his active duty military 
service.  

The veteran's DD Form 214 shows a military occupational 
specialty (MOS) of stock clerk (76P2G3).

Service treatment records show that the veteran was noted to 
wear glasses upon entrance into service.  There was no 
history of acute eye injury.  The clinical examination in 
January 1970 revealed the veteran had defective vision 
correctible with lenses.  Specifically, near vision was 
20/100 in the left and right eyes, correctible to 20/20.  He 
also had a refractive error in both eyes.  Distant vision was 
light perception (L.P.) bilaterally, corrected to 20/20, 
bilaterally.

Clinical notes of an optometry examination reflect right eye 
(OD) vision of -500 -50 x 60; and left eye (OS) -500 -50 x 
136.  The note also shows the veteran reported that after 15-
20 minutes of typing his vision started to blur.  He had a 
pair of bifocals which seemed to help but they had broken.  
He was given a new prescription.  An additional note dated in 
April 1971 reveals that the veteran's prescription could not 
be filled.  His eye problem involved eye fatigue and 
headaches with reading.  Upon examination, he demonstrated 
trace exophoria at distance.  Remote near-point convergence, 
with high exophoria at near.  The clinical assessment was 
ocular convergence insufficiency.  

The September 1971 separation examination revealed the 
following physician comment "...described as having ocular 
convergence insufficiency although this is not apparent to 
me.  I do not understand his having bifocals."  Upon 
examination, distant vision was recorded as 20/40 
bilaterally, corrected to 20/20 bilaterally.  Refractive 
error in the right eye was by -.500 (s) 0.50 (cx) 41; left 
eye was by -4.75 (s) 0.50 (cx) 152.  Distant vision was 
20/100 bilaterally, corrected to 20/20 bilaterally.

Post-service medical evidence consists mainly of VA 
outpatient treatment records.  These records reveal that the 
veteran reported a history of vision problems prior to 
service.  He noted that he was declared legally blind in 
junior high school.  Further evidence of note includes a 
January 2004 VA outpatient treatment record showing that upon 
a brief eye examination, conjunctivae, and sclerae were 
normal.  The external ocular movements were also normal.  His 
pupils were equal, regular and reacted normally to light.  
Fundi were normal and there were no hemorrhages or exudates.  
Another record dated in May 2004 shows that the veteran 
complained of decreased near, intermediate, night, and 
peripheral vision.  The decreased peripheral vision was 
reportedly present for about 7-15 years.  Upon examination, 
the lids, conjunctiva, cornea, A/C, iris and lenses were 
clear bilaterally.  A March 2005 VA ophthalmology consult 
note shows the veteran complained of nyctalopia and decreased 
peripheral vision, which immediately improved since he 
stopped working with overhead fluorescent lighting and being 
issued glasses.  The diagnosis was myopia and astigmatism, 
with no need for further intervention.  

The veteran's Social Security Administration (SSA) disability 
file is of record and includes both VA and private medical 
records.  The SSA file shows that the veteran was not awarded 
disability for a vision disorder.  

The veteran underwent a VA examination in December 2007.  The 
examiner reviewed his claims file and medical records.  
Currently, the veteran had a diagnosis of presbyopia and 
refractive error.  The examiner noted that the onset of 
presbyopia was when the veteran was in his early 40's.  The 
course since onset had been stable and was treated with 
glasses.  The examiner indicated further that this disorder 
was not a disease and had not been the result of injury.  
Significantly, it was noted that that the veteran's 
presbyopia was a natural part of aging and was fully 
correctible to 20/20 vision with glasses.  The veteran had no 
side effects from treatment, and no history of surgery, 
trauma to the eye, or of eye neoplasm.  Regarding the 
refractive error, the examiner indicated that the veteran had 
this disorder since childhood.  It was not due to a disease 
or injury.  This disorder had been stable since onset and was 
also treated with glasses.  The examiner also indicated that 
the veteran had been born nearsighted with an astigmatism, 
which was fully correctable to 20/20 vision in each eye, with 
glasses.

Based upon a review of the cumulative evidence, the Board 
finds that service connection is not warranted for an eye 
disorder.  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including myopia, presbyopia, and astigmatism, even 
if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303, 4.9.  Thus, VA regulations specifically prohibit 
service connection for refractory errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 
1990) (service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

The Board finds the present bilateral eye disorder 
(presbyopia and astigmatism) are not disabilities for VA 
compensation purposes.  The competent evidence shows that 
veteran's presbyopia is attributable to the natural process 
of aging, and the astigmatism is a congenital disorder which 
has not permanently worsened as a result of service.  There 
also is no evidence of a superimposed disease or injury which 
has created additional disability.  Thus, service connection 
may not be granted for the current refractive errors of the 
eyes, including presbyopia and astigmatism.


Bilateral hearing loss 

The veteran claims that a hearing loss disability was 
incurred as a result of noise exposure during service.  

Service treatment records show no clinical findings of 
hearing loss.  The entrance examination showed right ear, 
pure tone thresholds in decibels, at (HERTZ) 500 1000 2000 
4000 Hz, were as follows: 0 0 0 20.  Left ear pure tone 
thresholds, at the same Hz, were: 5 0 0 20.  The separation 
examination did not reflect clinical findings related to 
hearing.  On his Report of Medical History form, the veteran 
reported slight hearing loss.

The first post-service clinical evidence of hearing loss is 
an October 2003 report of an employer-provided audiogram.  
The report shows the veteran had a severe hearing loss.  The 
pure tone thresholds in decibels, in the left ear at (HERTZ) 
500 1000 2000 3000 4000 6000 8000 Hz were as follows: 10 15 
20 45 75 85 85.  In the right ear, the pure tone thresholds 
were: 30 30 40 50 85 99 99.  The veteran's Social Security 
Administration (SSA) disability file is of record and 
includes both VA and private medical records.  The SSA file 
shows that the veteran was not awarded disability for a 
hearing loss disorder.  

At his December 2006 videoconference hearing, the veteran 
testified that during basic training he was in close 
proximity to a simulated bomb, which caused the initial 
damage to his hearing.  He indicated at the time he did not 
report his hearing problem, and he was sent to Turkey soon 
afterward, where he did not have any medical treatment.  The 
veteran also testified that he was first diagnosed with 
hearing loss 10 years after service, in 1981; while working 
at a textile mill.    

The veteran underwent a VA examination in December 2007.  The 
examiner indicated that he had reviewed the veteran's claims 
file and medical records.  The veteran reported difficulty 
with hearing soft voices, hearing in noisy environments, 
television, and hearing when brushing his teeth or eating 
potato chips.  The veteran reported in-service acoustic 
trauma when an artificial explosive was thrown on top of him.  
He stated that he had hearing loss and tinnitus since that 
time.  The veteran also reported that he worked from 1972-
1975 as a bookkeeper, then from 1975-1979 in a cotton mill 
with hearing protection.  Thereafter, he worked for two years 
in a plant that made transformers, without hearing 
protection; and afterwards returned to the cotton mill and 
worked there from 1984-2004, with hearing protection.  The 
veteran also reported hunting, without noise protection, 
prior to entering military service.  He also noted frequent 
ear infections as a child, but none as an adult.

Following a clinical evaluation, the veteran was noted to 
have a moderate to severe sensorineural hearing loss 
bilaterally, above 1500 Hz.  Speech reception thresholds were 
consistent with pure tone results bilaterally.  Speech 
discrimination was good bilaterally.  The veteran also 
reported constant bilateral tinnitus.  Regarding the issue of 
nexus, the examiner stated that he could not resolve that 
issue without resorting to speculation, because there was not 
enough evidence in the file to support an opinion.  He 
indicated that the audiogram was within normal limits upon 
entering service, and there was no evidence of an 
audiological evaluation at separation from service, or at any 
other time until 2003; 33 years after the in-service event 
occurred.  The examiner concluded with the following 
statement: "An event of the type the veteran described 
during basic training could cause hearing loss and tinnitus.  
However, without further evidence about the patient's hearing 
between his entrance into the Army and the occupational 
audiogram in his C-file from 2003, there is not enough 
evidence to support an opinion."

Based upon a review of the cumulative evidence, the Board 
finds that service connection is not warranted for bilateral 
hearing loss.  There is no objective evidence showing hearing 
loss manifested during service.  While it is undisputed that 
the veteran currently has a bilateral hearing loss disorder, 
there is no competent medical evidence of a nexus, or causal 
relationship, between such hearing loss and military service.  
As noted, where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
As it stands, the evidentiary record does not include 
competent medical evidence or medical opinion which 
establishes that the current hearing loss disorder was caused 
by the noise exposure experienced during military service 
many years ago. 

In this regard, the only medical evidence in the record which 
addresses the question of whether there exists a causal nexus 
between service and the current hearing loss, is a report 
from a December 2007 VA examination.  As noted, the VA 
examiner opined that there was not enough evidence in the 
veteran's file to support an opinion.  Any relationship 
between the veteran's current hearing loss and his military 
service would be purely speculative.  Notably, 38 C.F.R. § 
3.102 provides that service connection may not be based on a 
resort to pure speculation or even remote possibility.  

In assessing the value of this medical opinion, the Board 
notes that it has been held that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Here, the VA examiner conducted a careful review of all the 
available evidence, performed a complete audiological 
examination, and provided a succinctly detailed rationale for 
the opinion rendered.  Thus, the Board finds the VA opinion, 
which does not directly relate the current bilateral hearing 
loss to military service; to be probative on the matter at 
hand.  There is no other medical evidence or opinion in the 
file to refute this opinion.

The Board observes further, that after separating from 
service in October 1971, there is no evidence of treatment or 
complaint of hearing loss prior to 2003.  Thus, this 
intervening period of over 30 years post-service with no 
evidence of complaint or clinical treatment weighs heavily 
against the claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of 
a disorder or disease during service may be rebutted by 
absence of medical treatment for, or related complaints 
about, the claimed condition for a prolonged period after 
service).  Even accepting without documentation the veteran's 
assertion that hearing loss was first shown in 1981 while he 
was working at a textile mill, this date is still about a 
decade after separation from service.  Therefore, although 
the veteran may genuinely and sincerely believe that he now 
has bilateral hearing loss that were incurred or aggravated 
by service; he is not a licensed medical practitioner and is 
not competent to offer medical opinions as to the etiology of 
his disability.  See Grottveit, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Finally, as the veteran's bilateral hearing loss did not 
manifest to a compensable degree within one year of 
separation from active duty, the Board finds it may not be 
presumed to have been incurred or aggravated during service.  
38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a bilateral 
eye disorder and bilateral hearing loss have not been met.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for an eye disorder, claimed as refractive 
error and exotropia, is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
Dennis F. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


